DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
The subject matter of claim 8 is already in base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Winston [US4240692].
Winston discloses a negative waveguide (external medium 11; air filled, column 6, lines 25-38) for plastic welding, comprising: an entry end energy inlet 13) defining an entry face for laser light (column 5, lines 21-39); an exit end  (outlet 14) defining an exit face for laser light as well as a first and a second inner face (surfaces 12) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (column 5, lines 5-39; Figure 1); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide (Figure 1); wherein the exit end is arranged opposite to the entry end and a central plane of the waveguide extends centrally from the entry end to the exit end (Figure 1); and the first inner face comprises a continuously curved, concave shape so that a third distance between the first inner face and the central plane of the waveguide varies continuously from the entry end in the direction of the exit end, in which the continuously curved concave shape of the first inner face is part of an ellipse (Figure 1, 3, 6-9; column 5, lines 5-39; column 6, lines 12-24). 

With respect to claim 2, Winston discloses the third distance decreases continuously from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 3, Winston discloses the second inner face is formed mirror- symmetrically to the first inner face so that the second inner face has a continuously curved concave shape and a fourth distance between the second inner face and the central plane of the waveguide varies continuously from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 8, Winston discloses the continuously curved concave shape of the first inner face is part of an ellipse (Figure 1, 3, 6-9; column 5, lines 5-39; column 6, lines 12-24).
With respect to claim 9, Winston discloses a negative waveguide (external medium 11; air filled, column 6, lines 25-38) for plastic welding, comprising: an entry end energy inlet 13) defining an entry face for laser light (column 5, lines 21-39); an exit end  (outlet 14) defining an exit face for laser light as well as a first and a second inner face (surfaces 12) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (column 5, lines 5-39; Figure 1); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and 
In the event Winston is found not to anticipate each and every element, Winston at least discloses each claimed feature in various embodiments, and it would have been obvious to one of ordinary skill to combine the elements from various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claim 10, Winston discloses the radius of the first spiral increases or decreases continuously from the point of origin of the first spiral to the first inner face along the waveguide from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 12, Winston discloses a central plane is defined between the first and the second inner face, the distance of which is constant to the first and the second inner face along the length of the waveguide so that the second inner face also has a continuously curved shape which is part of a second spiral, so that a radius of the second spiral from a point of origin of the second spiral to the second inner face varies continuously along the wave guide (Figure 1). 
With respect to claim 13, Winston discloses the thickness of the waveguide decreases continuously from the entry end in the direction of the exit end (Figure 1). 

With respect to claim 15, Winston discloses a negative waveguide (external medium 11; air filled, column 6, lines 25-38) for plastic welding, comprising: an entry end energy inlet 13) defining an entry face for laser light (column 5, lines 21-39); an exit end  (outlet 14) defining an exit face for laser light as well as a first and a second inner face (surfaces 12) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (column 5, lines 5-39; Figure 1); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide (Figure 1); 44the first inner face comprises a continuously curved concave shape which is part of a first curve (Figure 1, 3, 6-9; column 5, lines 5-39; column 6, lines 12-24; column 9, line 33-column 10, line 27). 
In the event Winston is found not to anticipate each and every element, Winston at least discloses each claimed feature in various embodiments, and it would have been obvious to one of ordinary skill to combine the elements from various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Mima et al. [US2004/0012864, “Mima”].
Winston discloses a negative waveguide. Applicant is referred to paragraph 8 for a detailed discussion of Winston.
With respect to claim 4, Winston discloses a thickness of at the entry but does not disclose the thickness relative to the length of the waveguide.  Mima discloses a negative waveguide (paragraph 0024). Mima discloses the length of the waveguide (paragraph 0026), and a thickness at the entry end (paragraph 0025), wherein values for these two parameters satisfy the requirement the thickness at the entry end is between 8% and 25% of the length of the waveguide. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waveguide of Winston by using a thickness and length that satisfy the requirement of the claim as taught by Mima in order to take advantage of known and suitable parameters and to improve the reflection of the laser light. 
With respect to claim 6, Winston discloses an entry end and an exit and but does not disclose an equal thickness at both ends. Mima discloses a negative waveguide (paragraph 0024). Mima discloses 100µm as a suitable diameter at both the entry end and the exit it, which would result in equal thickness at both ends (paragraphs 0025, 0035). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waveguide of Winston by using a thickness at both the entry end .
Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Hatanaka et al. [US2014/0112016, “Hatanaka”]. 
Winston discloses a negative waveguide. Applicant is referred to paragraph 8 for a detailed discussion of Winston. With respect to claims 5 and 7, Winston does not disclose increasing the third distance from the entry end in the direction of the exit and up to an apex. Hatanaka discloses a negative waveguide (paragraph 0040). Hatanaka discloses the waveguide has a distance from the center line to the wall that increases from the entry end in the direction of the exit end up to an apex and decreases thereafter (Figures 4-6; paragraph 0043-44, 0049-57). Hatanaka shows the apex is at about ½ of the length of the waveguide (Figures 4-6), and the thickness in the apex is about 1.2- to 2-times the thickness at the entry end (Figures 4-6).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waveguide of Winston to include a third distance that increases until an apex and then decreases as taught Hatanaka in order to improve the reflectivity and light directing of the waveguide. 
With respect to claim 11, Hatanaka discloses an embodiment with an angle between ends (53 and 54) that is 90° (Figure 4). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Schiccheri et al. [US2015/0343701, “Schiccheri”].  
Winston discloses a negative waveguide. Applicant is referred to paragraph 8 for a detailed discussion of Winston. With respect to claim s 16, 17 and 19, Winston 
With respect to claims 18 and 20, Schiccheri discloses a number of light guides and waveguides can be used, and the distance “d” between light guides is selected to ensure no uneven irradiation areas are formed (paragraph 0083).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus by optimizing the distance between light guides as taught by Schiccheri in order to ensure an uneven weld is formed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 19, 2021